DETAILED ACTION
Acknowledgements
The amendment filed 12/16/2021 is acknowledged.
Claims 1-4, 6-11, and 13-20 are pending.
Claims 1-4, 6-11, and 13-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Argument
Regarding the rejection of the claims under 35 USC §§ 101 and 103, applicant states that during the interview of 12/14/2021, examiner agreed that the proposed amendments appear to overcome the §§ 101 and 103 rejections. Although potential features to address these rejections were discussed during the interview, the only rejection examiner agreed would be overcome by the proposed amendments was the § 112(b) rejections (See Examiner Interview Summary mailed 12/21/2021). As the amendments do not include features that provide a practical application of the abstract idea or provide significantly more than the abstract idea, the claims remain rejected under 35 USC § 101.
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that Species A and B are covered in the single method disclosed in Figure 11, and thus constitute only a single species. As noted in applicant’s remarks and in the interview summary mailed 6/25/2021, examiner agreed that these were directed to a single species in the interview held on 6/21/2021. Therefore, these the restriction requirement between Species A and B is withdrawn. Additionally, claims 5 and 12 which were drawn to Species C are canceled. Therefore, 1-4, 6-11, and 13-20 remain in the application and are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-4 and 6-7 are directed to a method, claims 9-11 and 13-14 are directed to a non-transitory computer-readable storage medium, and claims 16-20 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite obtaining and verifying content along with permission to use the content, and specifically involve sending a request to purchase content, receiving a receipt with a count value, requesting authorization to use of the content, receiving the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for purchasing content and verifying that a user is authorized to use the content, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a server device, a client device comprising at least one processor and at least one memory, an application, and a non-transitory computer readable storage medium storing instructions executed by at least one processor included in a client device, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of ““sending a first request . . . to acquire the [content]; receiving . . . a receipt including a de-authorization count that indicates a limit on a number of client[s] associated with the user account that are authorized to execute the [content]; sending . . . a second request to authorize the client . . . to execute the [content], wherein the second request includes an authorization file having the de-authorization count; receiving . . . (i) the application, and (ii) an updated authorization file that includes an updated de-authorization count associated with the user account that indicates that the client . . . is authorized to execute the [content]; performing a verification step that by cross-referencing information included in the receipt and the updated authorization file; preventing the [content] from being executed in response to determining that the verification step is unsuccessful or permitting the [content] to be executed in response to determining that the verification step is successful.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a server device, a client device comprising at least one processor and at least one memory, an application, and a non-transitory computer readable storage medium storing instructions executed by at least one processor included in a client device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of obtaining and verifying content along with permission to use the 
           Dependent claims 2-4, 9-11, and 16-18 further describe the manner in which the verification is performed, and therefore further describe the abstract idea of obtaining and verifying content along with permission to use the content, and specifically involve sending a request to purchase content, receiving a receipt with a count value, requesting authorization to use of the content, receiving the content along with authorization information including an updated count value, and using the content after cross-referencing information in the receipt and authorization information. Claim 6-7, 13-14, and 19-20 describe the content of the updated authorization file and the first request, but do not require any functions to be performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes (US 2008/0319779) in view of Misra, et al. (US 6,189,146) (“Misra”), Abburi, et al. (US 2003/0084306) (“Abburi”), and Medvinsky (US 2010/0138903).
Regarding claims 1, 8, and 15, Hughes discloses a client device comprising at least one processor and at least one memory storing instructions that, in response to being executed by the at least one processor, cause the client device that is associated with a user to account to perform a method for managing an application, the method comprising, at a client device associated with a user account:
sending a first request to a server device to acquire rights to the application (Hughes ¶ 39);
receiving, from the server device, a receipt including a de-authorization count that indicates a limit on a number of client devices associated with the user account that are authorized to execute the application (Hughes ¶¶ 37, 53-55, 66-70);

receiving, from the server device, an updated authorization file that includes a de-authorization count associated with the user account that indicates that the client device is authorized to execute the application (Hughes ¶¶ 37, 55, 70);
performing a verification step by cross-referencing information stored data and the updated authorization file (Hughes ¶ 53, 70, 74);
preventing the application from being executed in response to determining that the verification step is unsuccessful or permitting the application to be executed in response to determining that the verification step is successful (Hughes ¶ 74).
Hughes does not specifically disclose that the request is to acquire the application, or receiving the application from the server device. Hughes also does not specifically disclose that the second request includes an authorization file having the de-authorization count, and the updated authorization file includes an updated authorization count. Hughes further does not specifically disclose that the information cross-referenced with the authorization file is a receipt previously received by the client device.
	Misra discloses that the second request includes an authorization file having a de-authorization value, where the updated authorization file includes an updated de-authorization value (Misra 10:60-11:24; 16:38-17:7).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Hughes to include a second request including an authorization file having  
Hughes in view of Misra does not specifically disclose that the request is to acquire the application, or receiving the application from the server device. Hughes also does not specifically disclose that the de-authorization value is a de-authorization count, or that the information cross-referenced with the authorization file is a receipt previously received by the client device.
Abburi discloses that the request is to acquire the application, and receiving the application from the server device (Abburi ¶¶ 93-97, 128-133). Abburi also discloses a de-authorization count as expiration data in an authorization file (Abburi ¶¶ 14, 141, 148-150, 156-157, 174, 189, 284).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Hughes in view of Misra to include a request to acquire the application, and receiving the application from the server device, and the use of a de-authorization count value, as disclosed in Abburi, in order to provide increased security in the use of applications and content and protect against attempts to circumvent restrictions on the use of the applications and/or content (Abburi ¶¶ 6-8).
	Hughes in view of Misra and Abburi does not specifically disclose that the information cross-referenced with the authorization file is a receipt previously received by the client device.
	Medvinsky discloses that the information cross-referenced with the authorization file is a receipt previously received by the client device (Medvinsky ¶¶ 23-26, comparing 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Hughes in view of Misra and Abburi to include information cross-referenced with the authorization file that is a receipt previously received by the client device, as disclosed in Medvinsky, in order to ensure that a user is subscribed to the required services to be able to use their acquired content rights (Medvinsky ¶ 25).
Regarding claims 2, 9, and 16, Hughes discloses that the verification step is unsuccessful when the receipt or updated authorization file is invalid, and the verification is successful when the receipt and updated authorization file is valid (Hughes ¶ 74).
Regarding claims 6, 13, and 20, Hughes discloses that the updated authorization file includes a digital signature that is formed based on a private key of the server device (Hughes ¶ 74).
Regarding claims 7, 14, and 19, Hughes discloses that the first request includes a unique account identifier associated with the client device, and the updated authorization file includes the unique account identifier (Hughes ¶¶ 39-40).

Claims 3-4, 10-11, and 17-18, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes in view of Misra, Abburi, and Medvinsky as applied to claims 1, 8, and 15 above, and further in view of Yellai, et al. (US 2006/0106727) (“Yellai”)
Regarding claim 3, 10, and 17, Hughes in view of Misra, Abburi, and Medvinsky does not specifically disclose that the receipt or updated authorization file is invalid when the de-authorization count included in the receipt is greater than the updated de-authorization count included in the updated authorization file.
Yellai discloses that the receipt or updated authorization file is invalid when the de-authorization count included in the receipt is greater than the updated de-authorization count included in the updated authorization file (Yellai ¶¶ 60, 62, 65, 68, 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hughes in view of Misra, Abburi, and Medvinsky to include the receipt or updated authorization file being invalid when the de-authorization count included in the receipt is greater than the updated de-authorization count included in the updated authorization file, as disclosed in Yellai, in order to prevent content from being transferred to unauthorized devices or from being transferred more than a permitted number of times (Yellai ¶¶ 62, 64-65, 71, 74-75, 80).
Regarding claims 4, 11, and 18, Hughes in view of Misra, Abburi, and Medvinsky does not specifically disclose that the receipt and updated authorization file is valid when the de-authorization count is less than or equal to the updated de-authorization count.
Yellai discloses determining that the receipt and updated authorization file is valid when the de-authorization count is less than or equal to the updated de-authorization count (Yellai ¶¶ 62, 64-65, 71, 74-75, 80).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ronning (US 5,907,617) for disclosing the use of sample counts in invisible files as well as a usage file, where the use of multiple sample counts helps detect tampering with a sample count in an invisible file (See, e.g., 5:25-47; 7:55-8:8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685